Citation Nr: 0400806	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from February 1966 to 
February 1969.  He died in October 2001.  The appellant is 
his mother.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The claimant is not represented in 
this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

The veteran's death certificate reflects that he died in 
October 2001.  The immediate cause of death was listed as 
throat cancer, not otherwise specified.

In April 2002, the appellant filed the current claim for 
service connection for the cause of the veteran's death due 
to exposure to herbicides in Vietnam.  By rating action in 
October 2002, the RO denied service connection for the cause 
of the veteran's death.  In making that determination the RO 
noted that service connection had been established for 
history of duodenal ulcer since 1987 and that the service 
medical records do not show complaints of, treatment for, or 
diagnosis of stomach cancer, colon cancer, or throat cancer.  
Recent medical records for the veteran reveal that he had had 
malignant neoplasms of the stomach and metastatic colon 
carcinoma.  The death certificate showed that the veteran 
died of throat cancer.  

In a statement of the case dated in January 2003, a Decision 
Review Officer reported that the veteran died from metastatic 
colon cancer which had spread to his throat.  Service 
connection for the cause of the veteran's death was denied on 
the grounds that there was no medical or other evidence 
showing that the veteran's colon cancer began in service; or 
was caused by service-connected residuals of duodenal ulcer; 
or that the colon cancer was caused by exposure to 
herbicides.  It was reported that colon cancer was not 
currently recognized as a disease related to herbicide 
exposure, and there was no other basis to establish service 
connection for the cause of death.

The Board has reviewed the records contained in the claims 
folders (two volumes) and has been unable to locate the 
veteran's service medical records or the rating decision 
granting service connection for the veteran's duodenal ulcer.  
The RO should locate these missing records and place them in 
the claims folders.

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  As to the new VCAA notice requirements, in 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) specifically held that amended section 5103(a) and 
new 38 C.F.R. § 3.159(b) (2003) require VA to inform the 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Until the appellant is provided notice 
as to what information and evidence is needed to substantiate 
her claim, it is not possible to demonstrate either that 
there is no possible information or evidence that could be 
obtained to substantiate the claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  Quartuccio, 16 Vet. App. 183, 187 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result of the 
Federal Circuit decision, the Board no longer has authority 
to cure VCAA deficiencies.  The result is that the RO must 
provide the notice required by VCAA.  

The VCAA also requires VA to obtain a medical examination or 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(d) (West 2002).  The Board finds that a medical opinion is 
required to clarify the relationship, if any, between the 
veteran's service-connected duodenal ulcer and the cancer 
which resulted in his death.

The RO has the responsibility to ensure that full compliance 
with the VCAA has been completed.  Therefore, in addition to 
the actions requested herein, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the Act before adjudicating the claim on the 
merits.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf. 

2.  The RO should locate the veteran's 
missing service medical records, the 
rating decision awarding service 
connection for a duodenal ulcer, and 
other records, which apparently have been 
separated from the claims file.  These 
should be added to the claims file.  If 
the RO is unable to obtain the missing 
service medical records or VA records, 
the RO must provide the appellant with 
notice of that fact.

3.  Upon completion of the evidentiary 
development, the RO must obtain a medical 
opinion from an appropriate specialist 
for the purpose of addressing the cause 
of the veteran's death.  The specialist 
should offer an opinion as to whether the 
cancer which caused the veteran's death 
is related to his service-connected 
duodenal ulcer.  Additionally, the 
specialist should offer an opinion as to 
whether the fatal cancer is related to 
any herbicide exposure the veteran may 
have experienced during service in 
Vietnam from August 1967 to August 1968.

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits duodenal ulcer of your 
appeal.  38 C.F.R. § 20.1100(b) (2003). 

